05/09/2022



                                                                                            Case Number: DA 22-0173




  4

  ti

               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                 DA 22-0173
  7

 8     KELLI JONES, f/k/a KELLI PARKER,            ORDER
 9
                    Petitioner/Appellee,
10
        v,                                                                LtriLL)
11

12     KEVIN PARKER and STACY                                         MAY 0 9 2022
       SNAVELEY,                                                    Bowerl   Greenwood
13                                                                Cleric of Supreme Court
                                                                     State  n( IVInntana

14                  Respondents/Appellants.

15

16

17           Appellee Kelli Jones has filed a Motion to Waive Mandatory Appellate

18     Mediation pursuant to M. R. App. P. 7(2)(b). As such,
19
             IT IS HEREBY ORDERED that this matter shall proceed without

21     mediation. The Clerk is ordered to provide copies of this Order to all parties of
2.?
       rccord, as well as to appellate mediator Jeff Connolly.

24           DATED this          day of          , 2022
25

26
                                                  Chief Justice
27

28